         Case 8:21-cv-00698 Document 1 Filed 04/15/21 Page 1 of 15 Page ID #:1



1    LAW OFFICE OF GREGORY PEACOCK
2    Gregory Peacock, Esq. (SBN. 277669)
     4425 Jamboree Road, Suite 130
3
     Newport Beach, CA 92660
4    Telephone: (949) 292-7478
     Email: gregorypeacockesq@gmail.com
5

6
     Attorneys for Plaintiff Jason Gillespie

7                         UNITED STATES DISTRICT COURT
8                       CENTRAL DISTRICT OF CALIFORNIA
9    JASON GILLESPIE,                              Case No.:
10
         Plaintiff,                                COMPLAINT FOR DAMAGES FOR:
11
         vs.                                            1. UNLAWFUL SEIZURE OF
12                                                         PERSON (U.S. CONST.
     COUNTY OF ORANGE; JOSEPH                              AMEND. 4);
13
     ALLEMAND; and DOES 1 through 10,                   2. VIOLATION OF FREEDOM
14
     inclusive,                                            OF SPEECH (U.S. CONST.
15                                                         AMEND. 1);
                                                        3. EXCESSIVE /
         Defendants.
16                                                         UNREASONABLE FORCE
17                                                         (U.S. CONST. AMEND. 4);
                                                        4. MUNICIPAL LIABILITY
18
                                                           (Monell Liability) FOR
19                                                         FAILURE TO TRAIN
                                                           AND/OR DISCIPLINE
20
                                                           DEPUTIES and OFFICERS
21                                                         (U.S. CONST. AMENDS. 1, 4
22
                                                           & 14);
                                                        5. MUNICIPAL LIABILITY
23                                                         (Monell Liability) FOR
24                                                         CUSTOM / PRACTICE /
                                                           POLICY (U.S. CONST.
25
                                                           AMENDS. 1, 4 & 14)
26
                                                   JURY TRIAL DEMANDED
27

28



                              COMPLAINT FOR DAMAGES
                                               1
         Case 8:21-cv-00698 Document 1 Filed 04/15/21 Page 2 of 15 Page ID #:2



1           COMES NOW Plaintiff Jason Gillespie and shows this honorable court the
2
     following:
3

4                            JURISDICTIONAL ALLEGATIONS
5
            1.     As this action is brought under 42 U.S.C. § 1983, this court has
6

7
     jurisdiction over this case under its federal question jurisdiction pursuant to 28

8    U.S.C. § 1331.
9
            2.     As the incidents complained of in this action occurred in the County
10

11   of Orange, State of California, within the territorial jurisdiction of this court, venue
12
     properly lies in this court pursuant to 28 U.S.C. § 1391(b)(2).
13

14
                                  GENERAL ALLEGATIONS

15          3.    Plaintiff Jason Gillespie, hereinafter referred to as “GILLESPIE” or
16
     “Plaintiff GILLESPIE”, is a natural person, who, at all times complained of in this
17

18   action, resided in the County of Orange, State of California.
19
            4.    Defendant County of Orange, hereinafter also referred to as
20

21
     “COUNTY”, is a municipal entity located in the State of California; within the

22   territorial jurisdiction of this court.
23
            5.    Defendant Joseph L Allemand, hereinafter also referred to as
24

25   “ALLEMAND”, is, and at all times complained of herein, was, a peace officer and
26
     Deputy Sheriff employed by the Orange County Sheriff’s Department, acting as an
27

28
     individual person under the color of state law, in his individual capacity and was


                                 COMPLAINT FOR DAMAGES
                                                 2
         Case 8:21-cv-00698 Document 1 Filed 04/15/21 Page 3 of 15 Page ID #:3



1    acting in the course of and within the scope of his employment with defendant
2
     COUNTY.
3

4          6.     Defendants DOES 1 through 6, inclusive, are sworn peace officers
5
     and / or deputy sheriffs and/or police officers and/or investigators and/or Special
6

7
     Officers and/or a dispatchers and/or some other public officer, public official or

8    employee of defendant COUNTY and/or otherwise employed by the Orange
9
     County Sheriff’s Department, who in some way committed some or all of the
10

11   tortious actions (and constitutional violations) complained of in this action, and/or
12
     are otherwise responsible for and liable to plaintiff for the acts complained of in
13

14
     this action, whose identities are, and remain unknown to plaintiff, who will amend

15   his complaint to add and to show the actual names of said DOE defendants when
16
     ascertained by plaintiff.
17

18         7.     At all times complained of herein, DOES 1 through 6, inclusive, were
19
     acting as individual persons acting under the color of state law, pursuant to their
20

21
     authority as sworn peace officers and/or deputy sheriffs and/or Special Officers

22   and/or Supervisors (i.e. Sergeants, Lieutenants, Captains, Commanders, etc.)
23
     and/or dispatchers, employed by the Orange County Sheriff’s Department, and
24

25   were acting in the course of and within the scope of their employment with
26
     defendant COUNTY.
27

28
           8.     Defendants DOES 7 through 10, inclusive, are sworn peace officers

     and/or the Sheriff and/or Assistant Sheriffs and/or Commanders and/or Captains
                                 COMPLAINT FOR DAMAGES
                                                3
         Case 8:21-cv-00698 Document 1 Filed 04/15/21 Page 4 of 15 Page ID #:4



1    and/or Lieutenants and/or Sergeants and/or other Supervisory personnel and/or
2
     policy making and/or final policy making officials, employed by Orange County
3

4    Sheriff’s Department and/or defendant County of Orange, who are in some
5
     substantial way liable and responsible for, or otherwise proximately caused and/or
6

7
     contributed to the occurrences complained of by plaintiff in this action, such as via

8    supervisory liability (i.e. failure to properly supervise, improperly directing
9
     subordinate officers, approving actions of subordinate officers), via bystander
10

11   liability (failing to intervene in and stop unlawful actions of their subordinates
12
     and/or other officers), and such as by creating and/or causing the creation of and/or
13

14
     contributing to the creation of the policies and/or practices and/or customs and/or

15   usages of the Orange County Sheriff’s Department for, inter alia,: 1) for
16
     unlawfully seizing persons; 2) using excessive force upon persons; 3) for
17

18   retaliating against persons for exercising freedom of speech; 4) fabricating
19
     evidence to procure the bogus criminal prosecutions of and the false convictions of
20

21
     innocents; and 5) covering up tortious conduct by Orange County Sheriff’s

22   Department peace officers.
23
           9.     At all times complained of herein, DOES 7 through 10, inclusive,
24

25   were acting as individual persons acting under the color of state law, pursuant to
26
     their authority as the Sheriff and/or the Assistant Sheriff and/or Captains and/or
27

28
     Lieutenants and/or Sergeants and/or other Supervisory personnel and/or policy

     making and/or final policy making officials with the Orange County Sheriff’s
                               COMPLAINT FOR DAMAGES
                                                4
            Case 8:21-cv-00698 Document 1 Filed 04/15/21 Page 5 of 15 Page ID #:5



1    Department, and/or some other public official(s) with defendant COUNTY, and
2
     were acting in the course of and within the scope of their employment with
3

4    defendant COUNTY.
5
              10.    At all times complained of herein, defendants DOES 7 through 10,
6

7
     inclusive, were acting as individual persons under the color of state law; under and

8    pursuant to their status and authority as peace officers and/or Supervisory peace
9
     officers (as described herein, above and below), and/or policy making peace
10

11   officers, with the Orange County Sheriff’s Department and/or otherwise with
12
     defendant COUNTY 1.
13

14
              11.    Plaintiff is presently unaware of the identities of DOES 1 through

15   10, inclusive, and will amend his complaint to add and to show the actual names of
16
     said DOE defendants, when made known to plaintiff.
17

18            12.    In addition to the above and foregoing, Defendants ALLEMAND, and
19
     DOES 1 through 6, inclusive, acted pursuant to a conspiracy, agreement and
20

21
     understanding and common plan and scheme to deprive the plaintiff of his federal

22   Constitutional and statutory rights, and California constitutional and statutory state
23
     law rights, as complained of in this action.
24

25

26

27

28

     1
         Such as a COUNTY executive officer.
                                  COMPLAINT FOR DAMAGES
                                                 5
          Case 8:21-cv-00698 Document 1 Filed 04/15/21 Page 6 of 15 Page ID #:6



1           13.    Defendants ALLEMAND, and DOES 1 through 6, inclusive, acted in
2
     joint and concerted action to so deprive the plaintiff of those rights as complained
3

4    of herein; all in violation of 42 U.S.C. § 1983, and otherwise in violation of United
5
     States (Constitutional and statutory) law and California (Constitutional and
6

7
     statutory) state law.

8           14.    Said conspiracy / agreement / understanding / plan / scheme / joint
9
     action / concerted action, above-referenced, was a proximate cause of the violation
10

11   of the plaintiff’s federal and state constitutional and statutory rights, as complained
12
     of herein.
13

14
                               FIRST CAUSE OF ACTION
                            VIOLATION OF 42 U.S.C. § 1983
15                       Violation of Fourth Amendment Rights -
16                    Excessive/Unreasonable Use of Force on Person
                  (Against ALLEMAND and DOES 1 through 6, inclusive)
17

18          15.    Plaintiff hereby realleges and incorporates by reference the allegations
19
     set forth in paragraphs 1 through 14, inclusive, above, as if set forth in full herein.
20

21
            16.    During the evening of March 14, 2020, GILLESPIE was driving home

22   from dinner when he was stopped by ALLEMAND for apparently having a broken
23
     taillight.
24

25          17.    GILLESPIE was driving his girlfriend’s vehicle and his girlfriend,
26
     Lisa Bluemel (“BLUEMEL”), was following GILLESPIE in GILLESPIE’s
27

28
     vehicle.


                               COMPLAINT FOR DAMAGES
                                                 6
         Case 8:21-cv-00698 Document 1 Filed 04/15/21 Page 7 of 15 Page ID #:7



1            18.   When GILLESPIE pulled over, BLUEMEL pulled her vehicle over as
2
     well.
3

4            19.   When ALLEMAND approached GILLESPIE’s vehicle, BLUEMEL
5
     got out of her vehicle to tell ALLEMAND that GILLESPIE suffered from post-
6

7
     traumatic-stress-disorder born of his three tours of combat duty in Afghanistan.

8            20.   However, Defendant ALLEMAND deemed that BLUEMEL was
9
     interfering with his investigation of GILLESPIE and detained her for allegedly
10

11   violating Penal Code § 148(a)(1) and placed her in the back of his patrol vehicle.
12
             21.   Additional Orange County Sheriff’s deputies arrived on scene to
13

14
     detain GILLESPIE while ALLEMAND dealt with BLUEMEL.

15           22.   GILLESPIE then began verbally protesting the fact that BLUEMEL
16
     was being arrested.
17

18           23.   The two additional deputies told GILLESPIE to lock up his car and
19
     start walking home.
20

21
             24.   GILLESPIE locked his car and began walking away from the area.

22           25.   At this point, GILLESPIE’s contact with ALLEMAND and DOES 1
23
     through 6, inclusive, had ended.
24

25           26.   Still upset that BLUEMEL was being arrested, GILLESPIE began
26
     talking to himself in frustration about the situation, as he was walking away.
27

28
             27.   ALLEMAND heard GILLESPIE cursing as GILLESPIE was walking

     away and believed that GILLESPIE was cursing at ALLEMAND.
                               COMPLAINT FOR DAMAGES
                                               7
         Case 8:21-cv-00698 Document 1 Filed 04/15/21 Page 8 of 15 Page ID #:8



1          28.    Notwithstanding the fact that GILLESPIE had already been told that
2
     he could leave the area and was walking away from ALLEMAND and the
3

4    deputies, ALLEMAND retaliated against GILLESPIE’s speech by pulling out his
5
     taser and yelled at GILLESPIE “Get on the ground, I’m going to tase you.”
6

7
           29.    GILLESPIE then stopped walking and merely said, “Why, I wasn’t

8    talking to you?”
9
           30.    ALLEMAND then fired his taser at GILLESPIE, striking GILLESPIE
10

11   in the chest and electrocuted him.
12
           31.    ALLEMAND shot his taser at GILLESPIE only two seconds after he
13

14
     warned GILLESPIE that he’d be tasered.

15         32.    GILLESPIE then screamed in pain.
16
           33.    In response to GILLESPIE screaming in pain, ALLEMAND yelled,
17

18   “When I say ‘Get on the ground, I’m gonna taser you,’ you dive to the ground, and
19
     you didn’t.” Followed by, “That’s how this works dude. Understand? This is gonna
20

21
     turn out to be a long night for you.”

22         34.    ALLEMAND then further retaliated against GILLESPIE by arresting
23
     GILLESPIE on a bogus charge of violating Penal Code sec. 69.
24

25         35.    GILLESPIE was physically tortured by ALLEMAND and DOES 1
26
     through 6, inclusive, with the use of a taser.
27

28
           36.    The actions of Defendants ALLEMAND and DOES 1 through 6,

     inclusive, as complained above herein, constituted a violation of GILLESPIE’s
                               COMPLAINT FOR DAMAGES
                                                8
         Case 8:21-cv-00698 Document 1 Filed 04/15/21 Page 9 of 15 Page ID #:9



1    rights under the Fourth Amendment to the United States Constitution to be free
2
     from the use of unlawful and unreasonable and excessive force upon his person.
3

4          37.     As a direct and proximate result of the actions of Defendants
5
     ALLEMAND, and DOES 1 through 6, inclusive, GILLESPIE was: 1) substantially
6

7
     physically, mentally and emotionally injured; 2) incurred medical and

8    psychological costs, bills and expenses, 3) incurred lost wages and profits, and 4)
9
     suffered terrible physical injury, pain and suffering, as well as mental and
10

11   emotional pain and suffering, and 5) suffered / is suffering lost wages and profits;
12
     all in an amount to be proven at trial; in excess of $4,000,000.00.
13

14
           38. The actions of said defendants, and each of them, as complained of

15   herein, were committed maliciously, oppressively and in reckless disregard of
16
     GILLESPIE’s constitutional rights, sufficient for an award of punitive / exemplary
17

18   damages against said defendants, save COUNTY, in an amount to be proven at
19
     trial, in excess of $2,000,000.00.
20

21
                             SECOND CAUSE OF ACTION
                           VIOLATION OF 42 U.S.C. § 1983
22             Violation of First Amendment Rights - Freedom of Speech
23        (Against Defendants ALLEMAND and DOES 1 through 6, inclusive)
24
           39.    Plaintiff hereby realleges and incorporates by reference the allegations
25
     set forth in paragraphs 1 through 38, inclusive, above, as if set forth in full herein.
26

27         40.    Moreover, the conduct of Defendant ALLEMAND, and DOES 1
28
     through 6, inclusive, violated GILLESPIE’s right to freedom of speech,

                               COMPLAINT FOR DAMAGES
                                                 9
        Case 8:21-cv-00698 Document 1 Filed 04/15/21 Page 10 of 15 Page ID #:10



1    specifically when ALLEMAND, and DOES 1 through 6, inclusive retaliated
2
     against GILLESPIE for making a complaint against them.
3

4          41.    A substantial or motivating factor in the decisions of the various
5
     defendants to take the adverse actions against plaintiff as complained of in this
6

7
     action, was GILLESPIE’s exercise of his right to freedom of speech under the First

8    Amendment to the United States Constitution.
9
           42.    Moreover, said defendants would not have taken said adverse actions
10

11   against GILLESPIE, had GILLESPIE not exercised his right to freedom of speech
12
     under the First Amendment to the United States Constitution.
13

14
           43.    The conduct of ALLEMAND, and DOES 1 through 6, inclusive,

15   would chill a person of ordinary firmness from continuing to engage in
16
     constitutionally protected activity.
17

18         44.    As a direct and proximate result of said adverse actions taken against
19
     said plaintiff by said defendants as described above, plaintiff suffered serious
20

21
     bodily injury, severe mental and emotional distress, medical and psychological

22   costs and expenses, lost wages / profits, attorney’s fees and other special damages;
23
     all in an amount to be proven at trial, in excess of $4,000,000.00.
24

25         45.    The actions of defendants and each of them, as complained of herein,
26
     were done maliciously and in reckless disregard of plaintiff’s constitutional rights
27

28
     sufficient for an award of punitive / exemplary damages against said defendants,


                               COMPLAINT FOR DAMAGES
                                               10
        Case 8:21-cv-00698 Document 1 Filed 04/15/21 Page 11 of 15 Page ID #:11



1    save defendant COUNTY, in an amount to be proven at trial, in excess of
2
     $2,000,000.00.
3

4                     THIRD CAUSE OF ACTION
                    VIOLATION OF 42 U.S.C. § 1983
5
       FEDERAL CLAIM FOR FAILURE TO PROPERTY TRAIN AND FOR
6           FAILURE TO PROPERLY HIRE / FIRE / DISCIPLINE
7
                      (Against Defendant COUNTY)

8           46.     Plaintiff hereby realleges and incorporates by reference the
9
     allegations set forth in paragraphs 1 through 45, inclusive, above, as if set forth in
10

11   full herein.
12
            47.     As complained of herein above, the acts of Defendants
13

14
     ALLEMAND, and DOES 1 through 6, deprived plaintiff of his rights under the

15   laws of the United States and The United States Constitution.
16
            48.     The training policies of COUNTY were not adequate to train its
17

18   peace officer employees to properly and lawfully handle situations similar to the
19
     one they were presented with when they confronted plaintiff, including training
20

21
     on: 1) when they are permitted to arrest persons; 2) training peace officers that

22   they may not retaliate against persons for exercising constitutionally protected
23
     speech; 3) that persons are allowed to make complaints against peace officers; and
24

25   4) when they are permitted to use force against persons, including when they are
26
     permitted to use a taser against persons.
27

28
            49.     COUNTY was deliberately indifferent to the obvious consequences

     of its failure to train its police officer employees adequately.
                                COMPLAINT FOR DAMAGES
                                                 11
        Case 8:21-cv-00698 Document 1 Filed 04/15/21 Page 12 of 15 Page ID #:12



1           50.     The failure of COUNTY to provide adequate training caused the
2
     deprivation of plaintiff’s rights by Defendants ALLEMAND, and DOES 1
3

4    through 6, inclusive.
5
            51.     COUNTY’s failure to train is closely related to the deprivation of
6

7
     plaintiff’s rights as to be the moving force that ultimately caused plaintiff’s

8    injuries.
9
            52.     As a direct and proximate result of the actions of defendants
10

11   ALLEMAND, and DOES 1 through 6, inclusive, and each of them, as complained
12
     of herein, Plaintiff: 1) was substantially physically, mentally and emotionally
13

14
     injured; 2) incurred medical and psychological costs, bills and expenses; 3) and

15   incurred other special and general damages, including attorney’s fees, investigator
16
     fees and associated litigation costs and expenses; all in an amount to be proven at
17

18   trial in excess of $4,000,000.00.
19
                              FOURTH CAUSE OF ACTION
20                          [VIOLATION OF 42 U.S.C. § 1983]
21
                  Claim Against Local Governing Body Defendants Based On
                            Official Policy, Practice, Or Custom
22                             (Against Defendant COUNTY)
23
            53.     Plaintiff hereby realleges and incorporates by reference the allegations
24

25   set forth in paragraphs 1 through 52 inclusive, above, as if set forth in full herein.
26
            54.     As shown above, the actions of Defendants ALLEMAND, and DOES
27

28
     1 through 6, inclusive, deprived the plaintiff of his particular rights under the

     United States Constitution, as described above.
                                COMPLAINT FOR DAMAGES
                                                12
         Case 8:21-cv-00698 Document 1 Filed 04/15/21 Page 13 of 15 Page ID #:13



1           55.     At all times complained of herein, defendants ALLEMAND, and
2
     DOES 1 through 6, inclusive, were acting pursuant to the policies, customs, usages
3

4    and practices of the Orange County Sheriff’s Department / defendant COUNTY:
5
     1) for unlawfully arresting persons; 2) for retaliating against persons who are
6

7
     exercising constitutionally protected speech; 3) for using excessive force upon

8    persons; and 4) for covering-up unlawful and tortious conduct by Orange County
9
     Sheriff’s Department personnel and were a proximate cause of the very same
10

11   federal constitutional violations complained of by the plaintiff in this action.
12
            56.     The Orange County Sheriff’s Department routinely retaliates against
13

14
     persons for exercising speech protected by the first amendment 2

15

16

17
     2
       The Orange County Sheriff’s Department also routinely retaliates against persons for exercising
18   speech protected by the First Amendment. See, Sharp v. County of Orange, et al.; Ninth Circuit
     Court of Appeals Case Number Case: 15-56146 (showing Orange County Sheriff’s Department
19
     Deputy Sheriffs engaged in First Amendment retaliation for protected speech). See also, Hon.
20   Cormac Carney, District Judge’s order denying summary judgment to County of Orange for First
     Amendment retaliation in Nancy Butano v. County of Orange, et al.; Case 8:11-cv-00691-CJC -
21   MLG. “Plaintiffs have presented sufficient evidence to withstand summary judgment on their
     fourth and fifth § 1983 causes of action for violation of Ms. Butano’s First Amendment right to
22
     free speech and right to petition the government for redress of grievances. Plaintiffs contend that
23   the County has a longstanding practice of requiring bail for misdemeanor violations of Cal.
     Penal Code § 148(a)(1) instead of citing and releasing arrestees pursuant to Cal. Penal Code §
24   853.6.15 Plaintiffs allege that this practice “is designed to chill and/or punish protected speech
     and protest of the police.” (Pls.’ Mem., at 9.) Defendants note that booking misdemeanor
25
     arrestees is entirely consistent with § 853.6 and argue that there is insufficient evidence to show
26   a longstanding practice of requiring people arrested for § 148(a)(1) to post bail instead of being
     released on a citation. (Defs.’ Reply, at 8–9.) However, Deputy Flores testified in her deposition
27   that in her time working at the Orange County Jail, she personally has witnessed § 148(a)(1)
     arrestees be required to post bail to be released “at least twice.”
28
     (Flores Dep. 67:21–68:03.) She further testified that such procedure is routine. (Id.
     66:13–67:20.) In the instant case, Ms. Butano was not booked and immediately released for
     resisting arrest in violation of § 148(a)(1). Rather, she was booked into the Orange County Jail
                                  COMPLAINT FOR DAMAGES
                                                     13
        Case 8:21-cv-00698 Document 1 Filed 04/15/21 Page 14 of 15 Page ID #:14



1           57.     Said actions of said defendants were done by them under the color of
2
     state law.
3

4           58.     As a proximate result of said defendants acting pursuant to said
5
     policies, customs, usages and practices of defendants COUNTY, above-described,
6

7
     said defendants committed said actions complained of above.

8           59.    As a direct and proximate result of the actions of defendants
9
     COUNTY, as complained of herein, plaintiff: 1) was substantially physically,
10

11   mentally and emotionally injured, and great physical, mental and emotional pain,
12
     suffering and distress; 2) incurred medical and psychological costs, bills and
13

14
     expenses, 3) incurred expenses to repair damaged property; 4) incurred lost profits

15   and wages, and 5) incurred other special and general damages and expenses in an
16
     amount to be proven at trial, which is in excess of $4,000,000.00.
17

18          WHEREFORE, plaintiff prays for judgment as follows:
19
                   a) For a judgment against all defendants for compensatory damages
20

21
                       in an amount in excess of $4,000,000.00;

22

23

24
     at approximately 11:00 pm on February 10 after receiving hospital treatment, and was
25
     transferred to different holding cells throughout the night and next day. (Butano Decl. ¶¶ 53,
26   55.) Around 7:00 pm on February 11, she was taken to a standard cell with a cell-mate, where
     she remained until 11:00 pm. (Id. ¶ 55.) Ms. Butano was then released from the jail after posting
27   a $500 bail bond. (Id. ¶ 56.) Ms. Butano’s experience and Deputy Flores’ testimony create
     triable issues of fact regarding whether the County has a policy of detaining § 148(a)(1)
28
     arrestees for a prolonged period of time and requiring them to post bail in order to punish
     speech critical of law enforcement. Accordingly, partial summary judgment for the County on
     Plaintiffs’ fourth and fifth causes of action is denied.” Hon. Cormac Carney, District Judge.
                                  COMPLAINT FOR DAMAGES
                                                     14
     Case 8:21-cv-00698 Document 1 Filed 04/15/21 Page 15 of 15 Page ID #:15



1            b) For a judgment against all defendants, save defendant COUNTY,
2
                for punitive damages in an amount in excess of $2,000,000.00;
3

4            c) For an award of reasonable attorney’s fees and costs;
5
             d) For a trial by jury; and
6

7
             e) For such other and further relief as this honorable court deems just

8               and equitable.
9

10

11                             _/S/ Gregory Peacock_________________
                                       GREGORY PEACOCK
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                         COMPLAINT FOR DAMAGES
                                           15
